Exhibit 10.2

 

AMENDMENT NO. 1
TO
REVOLVING CREDIT AGREEMENT

 

THIS AMENDMENT NO. 1 (this “Amendment”) is entered into as of December 29, 2015,
by and among HUDSON CLOTHING, LLC, (the “Borrower”), JOE’S JEANS INC.
(“Parent”), JOE’S JEANS SUBSIDIARY INC., JOE’S JEANS RETAIL SUBSIDIARY, INC.,
INNOVO WEST SALES, INC., HUDSON CLOTHING HOLDINGS, INC., HC ACQUISITION
HOLDINGS, INC. (collectively, the “Guarantors” and together with the Borrower
and Parent, each a “Loan Party” and collectively, “Loan Parties”) and THE CIT
GROUP/COMMERCIAL SERVICES, INC. (the “Administrative Agent” and “Collateral
Agent”).

 

BACKGROUND

 

Loan Parties, THE CIT GROUP/COMMERCIAL SERVICES, INC., as Administrative Agent,
Collateral Agent and Swingline Lender and the other Lenders from time to time
party thereto are parties to an Amended and Restated Revolving Credit Agreement
dated as of September 11, 2015 (as amended, amended and restated, or otherwise
modified from time to time, the “Loan Agreement”), pursuant to which
Administrative Agent and Lenders provide the Borrower and other Loan Parties
with certain financial accommodations.

 

Loan Parties have requested that Administrative Agent and Lenders make certain
amendments to the Loan Agreement, and Administrative Agent and Lenders are
willing to do so on the terms and conditions hereafter set forth.

 

NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrower by Administrative
Agent and Lenders, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.                                      Definitions.  All capitalized terms not
otherwise defined herein shall have the meanings given to them in the Loan
Agreement.

 

2.                                      Amendment to Loan Agreement.  Subject to
satisfaction of the conditions precedent set forth in Section 3 below, the Loan
Agreement is hereby amended as follows:

 

(a)                                 Section 1.01 of the Loan Agreement is hereby
amended by amending and restating the following defined term in its entirety:

 

“Maturity Date” means February 8, 2016 or any earlier date on which the
Revolving Commitments are permanently reduced to zero or otherwise terminated
pursuant to the terms hereof.

 

--------------------------------------------------------------------------------


 

3.                                      Conditions of Effectiveness.  This
Amendment shall become effective upon satisfaction of the following conditions
precedent:

 

(a)                                 Administrative Agent shall have received a
copy of this Amendment executed by each Lender, Parent, Borrower and Guarantors;
and

 

(b)                                 Borrower shall have paid to the
Administrative Agent, for the ratable benefit of the Lenders, an amendment fee
in the amount of $50,000.

 

4.                                      Representations and Warranties. 
Borrower hereby represents and warrants as follows:

 

(a)                                 This Amendment and the Loan Agreement, as
amended hereby, constitute legal, valid and binding obligations of Borrower and
are enforceable against Borrower in accordance with their respective terms.

 

(b)                                 No Event of Default or Default has occurred
and is continuing or would exist after giving effect to this Amendment.

 

(c)                                  Borrower hereby certifies that the
representations and warranties made in the Loan Agreement are true and correct
in all material respects on and as of the date hereof to the same extent as
though made on and as of the date hereof, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects on and as of such earlier date.

 

5.                                      Effect on the Loan Agreement.

 

(a)                                 Upon the effectiveness of this Amendment in
accordance with Section 2 hereof, each reference in the Loan Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the respective Agreement as amended hereby.

 

(b)                                 Except as specifically amended herein, the
Loan Agreement and all other Loan Documents shall remain in full force and
effect, and are hereby ratified and confirmed.

 

6.                                      Governing Law.  This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns and shall be governed by and construed in accordance with
the laws of the State of New York.

 

7.                                      Headings.  Section headings in this
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Amendment for any other purpose.

 

8.                                      Release.  In consideration of the
agreements of Administrative Agent and Lenders contained herein and the making
of Loans by or on behalf of Administrative Agent and Lenders to Borrower
pursuant to the Loan Agreement, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, each Loan Party on
behalf of itself and its successors, assigns, and other legal representatives,
hereby,

 

2

--------------------------------------------------------------------------------


 

jointly and severally, absolutely, unconditionally and irrevocably releases,
remises and forever discharges Administrative Agent and each Lender, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives and their respective successors and assigns (Administrative
Agent, each Lender and all such other parties being hereinafter referred to
collectively as the “Releasees” and individually as a “Releasee”), of and from
all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, whether liquidated or unliquidated,
matured or unmatured, asserted or unasserted, fixed or contingent, foreseen or
unforeseen and anticipated or unanticipated, which such Loan Party, or any of
its successors, assigns, or other legal representatives and its successors and
assigns may now or hereafter own, hold, have or claim to have against the
Releasees or any of them for, upon, or by reason of any nature, cause or thing
whatsoever which arises at any time on or prior to the day and date this
Amendment becomes effective in accordance with the terms hereof, in relation to,
or in any way in connection with the Loan Agreement, as amended and supplemented
through the date hereof, this Amendment and the other Loan Documents.

 

9.                                      Counterparts; Facsimile.  This Amendment
may be executed by the parties hereto in one or more counterparts, each of which
shall be deemed an original and all of which when taken together shall
constitute one and the same agreement.  Any signature delivered by a party by
facsimile or other electronic transmission shall be deemed to be an original
signature hereto.

 

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 

 

THE CIT GROUP/COMMERCIAL SERVICES, INC., as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Kulwant Kaur

 

Name:

Kulwant Kaur

 

Title:

VP

 

 

 

 

 

 

 

JOE’S JEANS INC.

 

 

 

 

 

 

 

By:

/s/ Hamish Sandhu

 

Name:

Hamish Sandhu

 

Title:

CFO

 

 

 

 

 

 

 

JOE’S JEANS SUBSIDIARY, INC.

 

 

 

 

 

 

 

By:

/s/ Hamish Sandhu

 

Name:

Hamish Sandhu

 

Title:

CFO

 

 

 

 

 

 

 

HUDSON CLOTHING, LLC

 

 

 

 

 

 

 

By:

/s/ Hamish Sandhu

 

Name:

Hamish Sandhu

 

Title:

Treasurer

 

 

 

 

 

 

 

HUDSON CLOTHING HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Hamish Sandhu

 

Name:

Hamish Sandhu

 

Title:

Treasurer

 

Signature Page to Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

JOE’S JEANS RETAIL SUBSIDIARY INC.

 

 

 

 

 

 

 

By:

/s/ Hamish Sandhu

 

Name:

Hamish Sandhu

 

Title:

CFO

 

 

 

 

 

 

 

INNOVO WEST SALES INC.

 

 

 

 

 

 

 

By:

/s/ Hamish Sandhu

 

Name:

Hamish Sandhu

 

Title:

CFO

 

 

 

 

 

 

 

HC ACQUISITION HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Hamish Sandhu

 

Name:

Hamish Sandhu

 

Title:

Treasurer

 

Signature Page to Amendment No. 1

 

--------------------------------------------------------------------------------